Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 3, 2015

                                            No. 04-14-00636-CV

                                             IN RE Rosa VIDA

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       Real Parties’ Emergency Motion for Temporary Orders is DENIED without prejudice to
requesting temporary relief from the Texas Supreme Court in connection with a petition to that
court. See TEX. R. CIV. P. 52.10.

           It is so ORDERED on March 3, 2015.


                                                        PER CURIAM




           ATTESTED TO: _____________________________
                       Keith E. Hottle
                       Clerk of Court




           1
          This proceeding arises out of Cause No. 2012-CVT-000773-D3, styled Luis and Janeth Moreno, et al. v.
Mary Help of Christians School, Institute of the Daughters of Mary Help of Christians Salesian Sisters of St. John
Bosco, and Rosa Vida, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Beckie
Palomo, presiding.